Citation Nr: 1548164	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  10-33 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right shoulder disability claimed as a right arm disability.    


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in October 2008.

In a March 2014 decision, the Board denied service connection for a right shoulder disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the parties filed a Joint Motion for Remand (JMR) in June 2015 requesting that the matter be remanded to the Board for additional development in accordance with the JMR.  In a June 2015 Order, the Court granted the parties' motion and remanded the matter to the Board for compliance with instructions in the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the June 2015 JMR, the parties agreed that the Board erred in finding that the May 2010 VA medical examination and medical opinion were adequate.  The parties found that the May 2010 VA examination and medical opinion were not adequate because the VA medical examiner impermissibly relied upon the absence of contemporaneous medical evidence to support the conclusion that the Veteran's right shoulder disability was not related to service in contravention of the Court's holding in Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (examination was inadequate where the examiner did not comment on Veteran's lay evidence).  The parties indicated that the VA examiner disregarded the Veteran's lay statements that he had right shoulder pain since 1967 when he slipped on ice and landed on his right side.  In the March 2014 decision, the Board relied upon this VA medical report, although the Board did not find that the Veteran not credible.  The parties found that given such, a remand was warranted for the Board to assess the Veteran's credibility and provide the Veteran with an adequate medical examination, or explain why one was not necessary.

Service treatment records (STRs) show that the Veteran complained of right shoulder pain for which was provisionally diagnosed as sub acromial bursitis.  STRs in September 1967 indicate that the Veteran had recurrent ache in his right shoulder.  A Separation Examination dated in November 1967 is negative or unremarkable as to a residual disability of the right arm/shoulder.  In an August 2010 statement the Veteran asserted that he did not fully understand what he was signing due to his lack of understanding of the English language at the time.  STRs in December 1967 note that the Veteran had continued pain in the right shoulder.  

Post-service treatment records from San Juan VA Medical Center dated from June 2002 to January 2008 show that the Veteran first complained about his right shoulder in January 2008, 40 years after service.  At the May 2010 VA examination, the Veteran reported that in 1967, he slipped on ice and landed on his right side, over his rifle which he was carrying on his right shoulder during active service.  He asserted that after the fall he was treated for a right shoulder bursitis.  He indicated that he had a profile which put him on light duty until his release from the military.  He stated that he used a sling on his right arm to rest his shoulder until the time of his discharge from service.  He reported that he always had right shoulder pain since its onset in service.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002). 

The Board finds that a remand is necessary to obtain an adequate VA medical opinion as to whether the Veteran's current right shoulder disability was incurred in, or is otherwise related to the Veteran's active service.  In the report, the VA examiner must acknowledge and discuss the Veteran's report of a continuity of symptomatology.  38 U.S.C.A. § 5103A(d).  See also Dalton, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine nature and likely etiology of his right shoulder disability.  The examiner should report all diagnoses pertinent to the right shoulder and provide an opinion as to whether it is at least as likely as not that any current right shoulder disability began during or was otherwise caused by the Veteran's military service.  The examiner is advised that the Veteran is competent to report observable symptoms such as shoulder pain.  The VA examiner should consider the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports, and any other relevant information.  Additionally, the VA examiner should consider and discuss the Veteran's lay statements regarding the onset and duration of right shoulder symptoms when formulating the requested opinions.  

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  After completing all indicated development, readjudicate the issue of service connection for a right shoulder disability in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and representative, and they should be afforded a reasonable opportunity for response.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




